Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               May 31, 2018

The Court of Appeals hereby passes the following order:

A18A0369. CITY OF BLOOMINGDALE v. JOHN DOE.

      Upon review of the entire record in this case, and it appearing that the trial
court’s order denying the appellant’s motion to dismiss was supported by evidence,
this appeal is hereby DISMISSED as having been improvidently granted.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       05/31/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.